Citation Nr: 1825571	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran's ischemic heart disease had its onset during military service or is otherwise related to such service.

2.  The weight of evidence is against a finding that the Veteran's diabetes mellitus, type II had its onset during military service or is related to such service.

3.  The evidence of record does not competently and credibly establish that the Veteran set foot in Vietnam and/or was in fact exposed to herbicides agents during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Here, regarding the duty to notify, VA sent the Veteran predecisional notification letters in July 2011 and August 2012. 

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this regard, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  In this particular case the Veteran was not afforded a VA examination as the evidence of record did not indicate that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  Thus, the Board will proceed to the merits.

Legal

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include diabetes, are presumed to have been incurred in-service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  
A Veteran who served on land in Vietnam is presumed to have had such exposure.  See Haas v. Peake, 535 F.3d 1168 (Fed. Cir. 2008); see also VBA Adjudication Manual, M21-1, IV.ii.2.C.3.e.  This M21-1 provision states that for the purposes of the presumption of exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii) and 38 C. F.R. § 3.309(e), service in the RVN includes: on land in the RVN; aboard a vessel operating on the inland waterways of the RVN; aboard vessels docked to a pier or shore of the RVN and the claimant provides a statement of personally going ashore; aboard vessels on the offshore waters of the RVN, if the conditions of service involved duty or visitation on the ground in the RVN, or other locations, if the conditions of service involved duty or visitation on the ground in the RVN.  The term service in the RVN does not include service of a Vietnam Era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  In addition, there is no presumption of exposure based on documentation of service in the offshore waters (blue water) of the RVN or in locations other than those listed above. 

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015). In particular, the Court could not discern any reason as to why, in VA's defemination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water

Subsequent to the Court's decision in Gray v. McDonald, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. VA Adjudication Manual M21-1 IV.ii.2.C.3.m.

Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay. VA Adjudication Manual M21-1, IV.ii.1.H.2.c. 

RO staff are not authorized to independently determine that any particular coastal feature, such as bay, harbor, or inlet, is an inland waterway. RO staff unclear on the status of a particular body of water may, in accordance with established procedures, submit the claim to Compensation Service for administrative review. Id.

VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay. In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list." VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters. Id.

In Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Ischemic Heart Disease

The Board has reviewed the evidence of record and finds the criteria for service connection for ischemic heart disease have not been met.

An Ischemic heart disease Disability Benefits Questionnaire dated April 2011 shows that the Veteran has a current diagnosis of ischemic heart disease, to include corornay artery disease, thus meeting the first element of a service connection claim.  See Ischemic Heart Disease Disability Benefits Questionnaire April 2011.

In-service treatment records do not reveal treatment, diagnosis or an injury related to the Veteran's heart.  As such, the second element of a direct service connection, an in-service incurrence has not been met, and a direct service connection claim must fail.

Ischemic heart disease is one of the enumerated diseases identified under 38 C.F.R. § 3.309(a), thus service connection may be established on a presumptive theory of entitlement for chronic diseases.  However, the probative evidence of record here does not show that symptoms related to ischemic heart disease manifested to a compensable degree during the year following service.  In addition, the record does not support a continuity of symptomatology theory of entitlement as the first reported ischemic heart disease treatment was in June 2011, some 43 years after service.  Moreover, the Veteran has not asserted symptomatology on a continual basis following service.

However, the Veteran also contends that he was exposed to Agent Orange when he shipped docked at Da Nang Harbor in Vietnam.  See Veteran's Claim May 2011.  As noted above, service connection can be established on a presumptive basis when military personnel have been "boots on ground" on the landmass of Vietnam.  In this particular instance the Veteran did not step foot on the landmass of Vietnam and thus service connection on a presumptive basis for herbicide agent exposure is not warranted.  As noted above, the M2-1, notes that docking in Da Nang Harbor, without a statement of personally going ashore, is not evidence of service in RVN.

The Board recognizes the Veteran's contentions as well as those presented by his counsel with regard to his exposure to herbicide agents while docked at Da Nang Harbor.  The board finds the Veteran competent to provide observations related to his symptomatology and his assertions are credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's October 2016 affidavit clearly states that he never left the ship during the one-time 10 hour docking at the port in Da Nang.  Specifically, he cites that the only people to leave the ship were the Captain and other personnel that were going ashore for a briefing.  Even taking into consideration his representative's letter which outlined other potential ways for Agent Orange exposure to include:  1) inhaling the vapor, either while on the deck or below deck through the air intake system; 2) consuming contaminated water from the harbor that had been repurposed aboard ship for drinkable water; 
3) consuming shellfish caught in the waters in the harbor; or 4) either by showering with repurposed harbor water aboard ship or swimming the harbor itself.  See Attorney Letter October 2016.  None of these scenarios were discussed by the Veteran in his affidavit.  It would stand to reason if the Veteran participated in these specific events he would have asserted these particular issues in the affidavit.  He did not.  Moreover, a brief 10 hour docking in order for the Captain of the vessel to attend a briefing would not entail reconstituting the ship with supplies nor does the Veteran allege that the ship was stocked with local fish or water from the area was taken on board the ship.  The legal framework and other guidance is clear that in order for the Veteran to be presumed to have been exposed to Agent Orange he would need to have left the vessel and stepped foot on the landmass of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this particular instance, the Veteran's own testimony clearly establishes that he did not leave the vessel during the one time docking, thus service connection on a presumptive basis is not warranted.

In sum, the Veteran has a current disability however there was no in-service in-currence related to ischemic heart disease; nor did he set foot on the landmass of Vietnam to become exposed to Agent Orange.  The preponderance of the evidence weighs against a finding for service connection for ischemic heart disease. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.

Diabetes

The Board has reviewed the evidence of record and finds that the criteria for service connection for diabetes mellitus, type II have not been met.

Medical Treatment records annotate a history of diabetes and currently state that the condition is controlled by diet.  Therefore, the first element of service connection claim, a current diagnosis, has been met.  See Medical Treatment April 2014; Medical Treatment May 2010 to June 2010.

In-service treatment records do not reveal treatment, diagnosis or an injury related to diabetes; therefore the second element of a service connection claim, an in-service incurrence, has not been met.  As such, a direct service connection claim must fail.

Diabetes is one of the enumerated diseases identified under 38 C.F.R. § 3.309(a), therefore service connection may be established on a presumptive theory of entitlement.  However, the probative evidence of record here does not show that symptoms related to diabetes manifested to a compensable degree during the year following service.  In addition, the record does not support a continuity of symptomatology theory of entitlement as the first reported diabetes treatment was in June 2010, some 42 years after service.  Moreover, the Veteran did not assert diabetes symptomatology on a continual basis following active service.

However, the Veteran also contends that he was exposed to Agent Orange when his shipped docked at Da Nang Harbor in Vietnam.  As noted above, service connection can be established on a presumptive basis when military personnel have been "boots on ground" on the landmass of Vietnam.  In this particular instance the Veteran did not step foot on the landmass of Vietnam and thus service connection on a presumptive basis is not warranted.

As stated above in the ischemic heart disease analysis the Board recognizes the Veteran's contentions as well as those presented by his counsel with regard to his exposure to herbicide agents while docked at Da Nang Harbor.  However, in order for the Veteran to be presumed to have been exposed to Agent Orange he would need to have left the vessel and stepped foot on the landmass of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this particular instance, the Veteran's own testimony clearly asserts that he did not leave the vessel during the one time docking, thus service connection on a presumptive basis is not warranted.

In sum, the Veteran has a current disability; however there is no in-service incurrence or service on the landmass of Vietnam.  The preponderance of the evidence weighs against a finding for service connection for diabetes mellitus, type II. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.



ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


